DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application claims priority as a continuation to application 14/801,384, from which patent 10,544,232 issued on 1/28/20. Acknowledgment is made of Applicants' claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the parent application
The amendment of 2/25/21 has been entered in full. Claims 93, 100, 101, 103, 104 and 109 are amended. New claims 110-112 are added. Claims 93-112 are pending.

Election/Restrictions
The elections without traverse of (1) atorvastatin as the species of statin, and (2) documented cardiovascular disease as the species of co-morbidity, in the reply filed on 2/25/21 is also acknowledged. The elected species read on each of the pending claims.
Claims 93-112 are under consideration, as they read upon the elected species.

Claim Objections
Claims 99 and 108 are objected to because of the following informalities:
In each of claims 99 and 108, lines 1-2, the recitation of "…has one or more of the indications selected…" should be "has one or more indications selected…"
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 93-112 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,544,232, issued 1/28/20, and which includes the same inventors as the instant application.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
As noted above, the '232 patent issued from application 14/801,384, to which the instant application claims priority as a continuation.
Claim 1 of '232 encompasses a method for treating hypercholesterolemia, comprising steps of (a) selecting a patient with a heterozygous familial hypercholesterolemia (heFH) not adequately controlled by a maximally tolerated statin therapy, and (b) administering one or more doses of a therapeutically effective amount of antibody that specifically binds to PCSK9, wherein said antibody comprises heavy and light chain CDR sequences of SEQ ID NO: 2-4 and 7-9. This method is not patentably distinct from instant independent claims 93 and 101 because these instant claims each encompass a method of treating the same type of patient with the same type of drug. Specifically, the patient of instant claim 93 or 101 encompasses one with 
As such, instant claims 93 and 101 are not patentably distinct from the claims of the '232 patent. The further limitations of instant claims 94, 96-99, 102, and 105-108 are met by the claims of '232 as follows:
Claims 94 and 102 further recite specific criteria for diagnosis of heFH, and the same criteria are also required by dependent claim 4 of '232.
Claims 96 and 105 further recite administration in combination with the maximally tolerated statin therapy, which is also required by claim 11 of '232.
Claims 97 and 106 further limit the maximally tolerated dose of statin to one selected from a group including a daily dose of 40 mg to 80 mg, which is also required by claim 13 of '232.
Claims 98 and 107 further recite administration in combination with at least one other lipid lowering therapy, which is also required by claim 12 of '232.
Claim 99 and 108 further recite that the patient has one or more co-indications selected from a group including Type 2 diabetes, which is also required by claim 5 of '232.
The further limitations of instant claims 95, 100, 103, 104 and 109-112 are not recited in the claims '232, but per MPEP 804, in a double patenting rejection, "[t]he portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim". The disclosure of the '232 application teaches each of the further embodiments of the instant claims, as evidenced by having a disclosure identical to the instant disclosure (i.e., because the instant application claims priority to '232 as a continuation). 

Claims 94-109, 111 and 112 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 45-76 of copending application 16/662,313, filed 10/24/19, and claiming priority to 7/16/14, and including five inventors in common with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
16/662,313 claims priority as a continuation to application 14/801,392, filed 7/16/15, now abandoned.
The claims of the '313 application were most recently amended on 5/1/20, and claim 1 is directed to a method for treating hypercholesterolemia by administering an anti-PCSK9 antibody comprising heavy and light chain sequences of SEQ ID NO: 1 and 6 to a patient having established coronary heart disease (CHD) and an LDL-C level above 70 mg/dL despite taking stable daily maximal tolerated dose of statin therapy for at least 4 weeks. Dependent claim 98 of '313 recites administration of the antibody at 75 mg or 150 mg every two weeks. Thus, the claims of '313 are directed to administration of the same antibody (an anti-PCSK9 antibody comprising SEQ ID NO: 1 and 6) at the same dosing schedule as the instant claims. The '313 claims do not recite that the hypercholesterolemia to be treated is heterozygous familial hypercholesterolemia (heFH) as recited in the instant claims, and only recites that the LDL-C is over 70 mg/dL, as opposed to 160 mg/dL in instant claim 93. However, per MPEP 804, in a double patenting rejection, "[t]he portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim". 
The disclosure of the '313 application includes several examples supporting the claimed invention, including Example 3, which includes treatment of patients "not at LDL-C goal" (¶ 255, published application). The patients in this study include those "with heterozygous Familial Hypercholesterolemia (heFH)* with or without established 
As such, instant claims 93 and 101 are not patentably distinct from the claims of the '313 application. The further limitations of instant dependent claims 94-100, 102-109, 111 and 112 are met by '313 as follows:
Claims 94 and 102 require that heFH is diagnosed by genotyping or clinical criteria that is selected from a group including the Simon Broome Register Diagnostic Criteria (SBRDC) for heFH. In Example 3 of '313, the heFH subjects were diagnosed based on genotyping or clinical criteria that was the SBRDC for heFH (¶ 273). As such, the scope of the claims of '313 is further properly construed as encompassing such heFH patients as required by claims 94 and 102. 
Claims 95 and 104 further limit the patient to having a history of documented cardiovascular disease, which is met by the patient of claim 92 of '313 having established CHD as described above.
Claims 96 and 105 further recite administration in combination with the maximally tolerated statin therapy, which is also required by claim 102 of '313.
Claims 97 and 106 require that the maximally tolerated statin dose is 40 to 80 mg atorvastatin. In Example 3 of '313, the term "maximally tolerated dose" of atorvastatin was defined as 40 or 80 mg daily (¶ 270). As such, the scope of the claims of '313 is further properly construed as encompassing such maximally tolerated doses as atorvastatin.
Claims 98 and 107 further recite administration in combination with at least one other lipid lowering therapy, which is also required by claim 94 of '313.

Claims 100 and 109 further recite that the treatment with the antibody for 24 weeks reduces LDL-C by at least 40%. In Example 3 of '313, patients at week 24 saw a great than 60% reduction in LDL-C (¶ 340). As such, the scope of the claims of '313 is further properly construed as encompassing such a result of a 24 week dosing regimen.
Claim 103 further limits the method of claim 101 to one wherein, in the alternative, the 75 mg dose is maintained if the LDL-C is below 70 mg/dL after five or more doses, which is also required by claim 99 of '313.
	Claims 111 and 112 further limit the method to one wherein the antibody is administered subcutaneously, which is also required by claim 100 of '313.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 101, 102, 104-110 and 112 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 45-76 of copending application 14/657,192, filed 3/13/15, and claiming priority to 3/17/14, and which includes five inventors in common with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the '192 application were most recently amended on 1/19/21, and claim 1 is directed to a method for treating patients with a high cardiovascular risk and hypercholesterolemia with LDL-C greater than or equal to 70 mg/dL despite maximally tolerated statin therapy, by administration of an anti-PCSK9 antibody comprising the CDRs of 2-4, 7, 8 and 10, at a dose of 75 mg every two weeks, with up-titration to 150 mg every two weeks if a threshold level of LDL-C is not achieved. Dependent claim 45 further limits the patient to one having heFH. Dependent claim 54 of '192 further limits the antibody of claim 1 to one comprising heavy and light chain variable region sequences of SEQ ID NO: 1 and 6. Thus, the claims of '192 are directed to administration of the same antibody (an anti-PCSK9 antibody comprising SEQ ID NO: 1 
The further limitations of instant claims 102, 104-110 and 112 are met by '192 as follows:
Claim 102 requires that heFH is diagnosed by genotyping or clinical criteria that is selected from a group including the Simon Broome Register Diagnostic Criteria for heFH, which are also required by claim 47 of '192.
Claim 104 limits the method to one wherein the prior to treatment the patient has a serum LDL-C of greater than 70 mg/dL and a history of documented cardiovascular disease. As above, claim 1 of '192 includes the limitation regarding 70 mg/dL LDL-C. Dependent claim 45 of '192 further recites that the patient has established coronary heart disease (CHD), which meets the limitation of documented CV.
Claim 105 further recites administration in combination with the maximally tolerated statin therapy, which is also required by claim 60 of '192.
Claim 106 further limits the maximally tolerated dose of statin therapy to one selected from a daily dose of 40 mg to 80 mg. The '192 claims do not this dose. However, per MPEP 804, in a double patenting rejection, "[t]he portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim". The disclosure of '192 teaches such a maximally tolerated dose of 40 mg to 80 mg (e.g., ¶ 16, published application). Thus, the claims of '192 are properly construed, in view of the teachings of the specification informing the claimed invention, as encompassing such doses. 
Claim 107 further recites administration in combination with at least one other lipid lowering therapy, which is also met by the statin therapy of claim 60 of '192.
Claim 108 further requires the patient to have an indication selected from a group including myocardial infarction, which is also recited in claim 48 of '192.
Claim 109 further recites that the treatment with the antibody for 24 weeks reduces LDL-C by at least 40%. In Example 3 of '192, patients at week 24 saw a great than 60% reduction in LDL-C (¶ 161). As such, the scope of the claims of '192 is further properly construed as encompassing such a result of a 24 week dosing regimen.

Claim 112 further requires subcutaneous administration of the antibody, which also required by claim 58 of '192.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646